Citation Nr: 1334039	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  11-20 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active military service from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  

As originally developed for appeal, the Veteran's claim included the additional issues of entitlement to service connection for dementia, hypertension and a urinary/bladder condition.  These issues were considered in the rating action on appeal.  They were the subject of a notice of disagreement (NOD) and were addressed in the statement of the case (SOC).  However, in the substantive appeal, the Veteran specifically limited his appeal to the issue listed on the cover page of this Remand.  Accordingly, consideration herein is limited to only that one issue that the Veteran wishes to pursue. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his July 2011 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) in Washington, D.C..  However, prior to receiving any VA hearing notice, he withdrew that request, indicating that he instead desired a videoconference hearing before a VLJ at the local Winston-Salem RO.  See Correspondence, received in July 2013. 

To that end, the appeal must be remanded so that the Veteran can be rescheduled for a Board hearing as requested.  38 C.F.R. § 20.704 (2013). 


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing.  Notify him of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

